—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered October 5, 1999, which, in a personal injury action *261arising out of plaintiffs trip and fall over an uneven portion of a public sidewalk in front of defendants’ homes, denied defendants’ motions for summary judgment, unanimously affirmed, without costs.
Concerning defendant Campion, there is evidence that some years prior to plaintiffs accident he hired a contractor to replace a portion of the sidewalk in the area where plaintiff fell. Issues of fact remain as to whether such repairs were negligently performed and contributed to the uneven sidewalk joint over which plaintiff allegedly tripped. Concerning the Dwyer defendants, there is evidence suggesting that the heavy, decorative brick archways adjacent to the sidewalk that they built, apparently some 12 years prior to plaintiffs accident, may have undermined the area of the sidewalk where plaintiff fell, and thereby caused or contributed to the uneven walkway. Such evidence consists of photographs indicating that the uneven sidewalk joint began at the foot of one of the arches and extended across the width of the sidewalk towards the street. Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.